DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment of 6/1/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the term of “(d) depositing an electrochromic layer on the second transparent conductive film by an arc-plasma process to form a first electrode structure” (line 7-8) is vague and renders the claims indefinite. The term appears to cite that a first electrode structure is form by a step (d) of depositing an electrochromic layer on the second transparent conductive film, which is not consistent with instant disclosure wherein the first electrode structure is form by a first transparent substrate, a first transparent conductive film, a first mesh conductive structure, a second transparent conductive film and an electrochromic layer (see fig. 1, A2--110, 222, 224, 226, 130). A scope of the first electrode structure is not clearly defined. For same reason, the term of “(h) forming an ion storage layer on the fourth transparent conductive film to produce a second electrode structure” (line 15-16) is also vague and renders the claims indefinite.

Claims 2-6 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Regarding claim 2, the term of “spluttering the metal material….” (line 5) is indefinite and lacks antecedent. Claim 2 depends on claim 1, but nowhere in claim 1 and claim 2 cites “a metal material”.

Regarding claim 3, the term of “spluttering the metal material….” (line 5) is indefinite and lacks antecedent. Claim 3 depends on claim 1, but nowhere in claim 1 and claim 3 cites “a metal material”.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over He et al (WO 2020056326) in the view of Park et al (WO 2018052215, English translation attached, all the line numbers listed below are line numbers in English translation), further in the view of Chen et al (US 20180120662).

Regarding Claim 1, He teaches a method for fabricating an electrochromic device (abstract; figs. 1 and 2), comprising the steps of: 

depositing a first electrode (fig. 1, 104) comprising mesh conductive structure on a first substrate (fig. 1, 102; fig. 2, 202; ¶[0051], line 1-7, first transparent electrode 104 and the second transparent electrode 112, metal mesh, silver nanowires); 

(d) depositing an electrochromic layer (fig. 1, 106) on the first electrode (fig. 2, 204), the electrochromic layer being made of one of WO3 and MoO3 (¶[0056], line 1-10, The electrochromic layer 106 can be composed of one or more of the following materials including WO3…);

depositing a second electrode (fig. 1, 112) comprising mesh conductive structure on a second substrate (fig. 1, 114, fig. 2, 206; ¶[0051], line 1-7, first transparent electrode 104 and the second transparent electrode 112, metal mesh, silver nanowires);

 (h) forming an ion storage layer on the second electrode (fig. 1, 110, 112; fig. 2, 208), the ion storage layer being made of Prussian blue (¶[0053], line 1-7, the ion storage layer 110 may include, Prussian blue nanoparticles);
 
(i) binding together the first electrode structure and the second electrode structure by having the electrochromic layer of the first electrode structure to match the ion storage layer of the second electrode structure (fig. 1, 102, 104, 106, 114, 112, 110; fig. 2, 212); and 

(j) forming an electrolyte layer (fig. 1, 108) between the electrochromic layer and the ion storage layer so as to produce the electrochromic device (fig. 2, 214).

But He does not specifically disclose that wherein method of fabricating first electrode comprising step of: (a) depositing a first transparent conductive film on a first substrate; (b) depositing a first mesh conductive structure on the first transparent conductive film; (c) depositing a second transparent conductive film on the first mesh conductive structure; and method of fabricating second electrode comprising step of: (e) depositing a third transparent conductive film on a second substrate; (f) depositing a second mesh conductive structure on the third transparent conductive film; (g) depositing a fourth transparent conductive film on the second mesh conductive structure.

However, Park teaches an electrochromic device (abstract; figs. 1 and 3),
Wherein method of fabricating the electrode comprising step of: 
(a, e) depositing a first transparent conductive film (fig. 3, 130--electrode layer) on a substrate (fig. 3, 110-- substrate) ; 
(b, f) depositing a mesh conductive structure on the first transparent conductive film (fig. 3, 180; fig. 2(a), 180; ¶[0067], line 501-504, the bus electrode 180 may have a shape in which a plurality of metal wires are parallel to each other, a mesh shape, or a lattice shape…; include copper (Cu), nickel (Ni), aluminum (Al), and silver….); 
(c, g) depositing a second transparent conductive film on the mesh conductive structure (fig. 3, 182; fig. 6(b), 180, 182, 150; ¶[0074], line 581-582, the oxide layer 182 may include at least one of indium tin oxide (ITO)….); 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of He by the electrode of electrochromic device of Park for the purpose of providing of an electrochromic device which is not easily oxidized despite repeated driving, and thus an electrochromic device with high reliability can be obtained (¶[0022], line 127-129).

He-Park combination teaches to form a first electrode structure and to produce a second electrode structure (fig. 1, 102, 104, 106, 110, 112, 114, as disclosed in He; fig. 3, 110, 130, 180, 182, 150; fig. 6(b), 130, 180, 182, 150, as disclosed in Park). 

But He-Park combination does not specifically disclose that wherein depositing an electrochromic layer by an arc-plasma process.

However, Chen teaches a method for fabricating an electrochromic device (abstract; fig. 1), wherein depositing an electrochromic layer by an arc-plasma process (fig. 1, S14: Depositing an electrochromic layer having a plurality of third pore structures on the ion transport layer using vacuum cathodic arc-plasma deposition; S15: Depositing a second transparent electrode on the electrochromic layer using vacuum cathodic arc-plasma deposition).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of He-Park combination by the method of arc-plasma process of Chen for the purpose of providing of an electrochromic device wherein the electric capacity and the coloring efficiency of the electrochromic device are enhanced (¶[0008], line 1-7).

Regarding Claim 2, He-Park-Chen combination teaches that the method for fabricating an electrochromic device of claim 1, wherein the step (b) includes the steps of: 
(b1) providing a metal mask onto the first transparent conductive film, the metal mask having a plurality of opening structures (fig. 2(a), 180, OA; fig. 3, 130, 180, as disclosed in Park); and 
(b2) spluttering the metal material onto the metal mask and the first transparent conductive film so as to deposit the metal material into the opening structures for forming the first mesh conductive structure (fig. 3, 182, ¶[0073], line 573-576, The oxide layer 182 is formed by spin-coating, dipping, drop coating, jetting, printing, chemical vapor deposition, and physical vapor deposition…, as disclosed in Park).

Regarding Claim 3, He-Park-Chen combination teaches that the method for fabricating an electrochromic device of claim 1, wherein the step (f) includes the steps of: 
(f1) providing a metal mask onto the third transparent conductive film, the metal mask having a plurality of opening structures (fig. 2(a), 180, OA; fig. 3, 130, 180, as disclosed in Park); and 
(f2) spluttering the metal material onto the metal mask and the third transparent conductive film so as to deposit the metal material into the opening structures for forming the second mesh conductive structure (fig. 3, 182, ¶[0073], line 573-576, The oxide layer 182 is formed by spin-coating, dipping, drop coating, jetting, printing, chemical vapor deposition, and physical vapor deposition…, as disclosed in Park).

Regarding Claim 4, He-Park-Chen combination teaches that the method for fabricating an electrochromic device of claim 1, wherein the step (h) includes a step (h1) of applying a spin coating process to coat a material of the ion storage layer over the fourth transparent conductive film (¶[0269], line 1-5, In some embodiments, both the electrochromic layers and ion storage layers are coated on flexible ITO/PET substrates via spray coating, or spin coating, or slot-die coating or any other solution compatible coating techniques now known or later developed, as disclosed in He).

Regarding Claim 5, He-Park-Chen combination teaches that the method for fabricating an electrochromic device of claim 1, wherein the step (i) includes a step (i1) of turning the first electrode structure upside down so as to have the electrochromic layer of the first electrode structure to face the ion storage layer of the second electrode structure (fig. 1, 102, 104, 106, 114, 112, 110; fig. 2, 212, as disclosed in He).

Regarding Claim 6, He-Park-Chen combination teaches that the method for fabricating an electrochromic device of claim 1, wherein the step (j) includes the steps of: 
(j1) binding together the electrochromic layer of the first electrode structure and the ion storage layer of the second electrode structure by producing a fill-up space between the electrochromic layer and the ion storage layer; and 
(j2) filling an electrolyte substance into the fill-up space so as to form the electrolyte layer.
(fig. 1, 102, 104, 106, 114, 112, 110; fig. 2, 212, 214; ¶[0003], line 1-6, During the assembling of ECDs using liquid or gel electrolytes, the working electrode (WE) and counter electrode (CE) need to be separated by a spacer with the electrolyte filled into a gap between them, as disclosed in He).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in current new rejections.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872